Title: General Orders, 1 March 1782
From: Washington, George
To: 


                        
                            
                            Head Quarters Philadelphia Friday March 1. 82
                            Parole
                            C. Signs
                        
                        The Commander in Chief is pleased to Pardon William English a soldier belonging to the New Hampshire Line now
                            under sentence of Death for Desertion, and orders him to be released from Confinement.
                        At a Brigade General Court Martial held at the Hutts near Morris Town Feb. 14. Ult. by order of Colonel Elias
                            Dayton of which Lieut. Colonel Barber is President. James Furry Soldier in the 2d Jersey Regiment was Tryed, charged with
                            Desertion to the Enemy, The Court find him guilty of Desertion which is a breach of the 1 Article 6 section of the
                            Articles of War and after mature deliberation sentence the said James Fury to suffer Death by Hanging (more than two
                            thirds of the Court Martial agreeing thereto—The Commander in Chief approves the sentence of the Court.
                    